Electronically Filed
                                         Intermediate Court of Appeals
                                         CAAP-XX-XXXXXXX
                                         29-JUN-2022
                                         07:54 AM
                                         Dkt. 68 ODMR



                       NO. CAAP-XX-XXXXXXX

              IN THE INTERMEDIATE COURT OF APPEALS
                     OF THE STATE OF HAWAI#I


              DEUTSCHE BANK NATIONAL TRUST COMPANY AS
          TRUSTEE FOR MORGAN STANLEY ABS CAPITAL I INC.
                 TRUST 2006-NC4, Plaintiff-Appellee,
                                   v.
                BLAINE T. YATA, Defendant-Appellant,
                                  and
      BROOKE J.C. RIOPTA; AMBER M. RIOPTA; CASIE A. RIOPTA,
            COUNTY OF KAUAI WASTEWATER MANAGEMENT; AND
                   DOES 1-20, inclusive, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                      (CASE NO. 14-1-0185)


                              ORDER
      (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

          Upon consideration of Defendant-Appellant Blaine T.

Yata's Motion for Reconsideration from the Intermediate Court of

Appeals Summary Disposition Order Filed on June 9, 2022 filed

herein on June 17, 2022 ("Motion for Reconsideration"), and the

records and files herein,
          IT IS HEREBY ORDERED that said Motion for

Reconsideration is denied.

          DATED: Honolulu, Hawai#i, June 29, 2022.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge




                                2